Citation Nr: 1710654	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-48 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating prior to October 1, 2011, for service-connected residuals of a fracture of the left middle finger.

2.  Entitlement to an initial rating in excess of 10 percent from October 1, 2011, for service-connected residuals of a fracture of the left middle finger.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1994 to December 1998, from January 2003 to December 2003, from February 2005 to November 2006, from May 2007 to April 2009, from February 2010 to September 2010, and from November 2010 to September 2011.  He also had additional service in the Marine Corps Reserve.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that granted service connection and a noncompensable rating for residuals of a fracture of the left middle finger, effective April 4, 2009.  In the same decision, the RO also denied service connection for a psychiatric disorder, claimed as a sleep disorder.  The Veteran timely appealed the initial rating assigned as well as the denial of service connection.

In a March 2016 Board decision, the issue of psychiatric disorder was recharacterized as entitlement to service connection for insomnia and entitlement to service connection for an adjustment disorder with mixed anxiety and a depressed mood.  The Board granted service connection for an adjustment disorder with mixed anxiety and a depressed mood, and remanded the claims for entitlement to service connection for insomnia and entitlement to an initial compensable rating for residuals of a fracture of the left middle finger for further development. 

In an August 2016 rating decision, the RO granted the Veteran's claim for entitlement to service connection for insomnia.  This action resolved the claim for service connection for insomnia previously on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

In an August 2016 supplemental statement of the case (SSOC), the RO continued to deny entitlement to a compensable rating for residuals of a fracture of the left middle finger.  However, in an August 2016 rating decision codesheet, the RO indicated an increased rating from 0 percent to 10 percent for residuals of a fracture of the left middle finger with an effective date of October 1, 2011.  As the result of the Board's decision in this case is a uniform initial 10 percent rating, the Board need not resolve this apparent conflict.  


FINDINGS OF FACT

1.  Prior to October 1, 2011, the Veteran's disability was manifested by pain, with no gap between the fingertip and the proximal transverse crease of the palm, normal range of motion, and no ankylosis.

2.  From October 1, 2011, the Veteran's disability was manifested by pain, limited flexion of the distal interphalangeal (DIP) joint of 40 degrees, no gap between the fingertip and the proximal transverse crease of the palm, and no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but not higher, from April 4, 2009 to October 1, 2011, for residuals of a fracture of the left middle finger, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5229 (2016).

2.  The criteria for an initial rating in excess of 10 percent from October 1, 2011 for residuals of a fracture of the left middle finger, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5229 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As noted above, the claim for a higher rating for the Veteran's left middle finger disability arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's STRs, as well as post-service reports of VA treatments and VA examinations in August 2009, July 2013, April 2016, and August 2016.  Moreover, his statements in support of the claims are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims. 

As stated above, the Veteran was afforded VA examinations in August 2009, July 2013, April 2016, and August 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.  

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.



II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher evaluation for his service-connected residuals of a fracture of the left middle finger.  The Veteran was assigned a noncompensable rating from April 4, 2009, to October 1, 2011, and what appears to be a 10 percent disability from October 1, 2011, pursuant to 38 C.F.R. § 4.71a, DC 5229.  

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of 0 to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the DIP joint has a range of 0 to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note (1).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note (2).

For evaluation of ankylosis of the index, long, ring, and little fingers, if both the MP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at PIP joint or proximal thereto.  If both the MP and PIP joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the MP or PIP joint is ankylosed, and there is a gap of more than two inches (5.1 centimeters) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.  If only the MP or PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71, DCs 5216-5230, Note (3).

If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  See 38 C.F.R. § 4.71, DCs 5216-5230, Note (5).

Diagnostic Code 5229 pertains to limitation of motion of the index finger or of the long finger.  DC 5229 provides that a noncompensable (0 percent) evaluation is warranted for limitation of motion of the index finger or the long finger with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  A rating of 10 percent under DC 5229 requires limitation of motion of the index finger or of the long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.

Unfavorable or favorable ankylosis of the long finger warrants a 10 percent rating.  DC 5226.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

The Veteran contends that the residuals of a fracture of the left long finger results in pain, weakness, and a lack of endurance.  

An August 2009 VA examination report indicates that the Veteran reported intermittent left middle finger pain that was alleviated by rest.  He reported increased pain and some additional limitation of motion during flare ups, which he described as "variable" but could not give specific details.  He had normal range of motion, flexion of 70 degrees of the third DIP joint, and normal strength.  An x-ray of his left hand revealed osteoarthritis of the third DIP joint.  There was no ankylosis of the joint. 

A July 2013 VA examination report reflects an x-ray for his left long finger documenting a diagnosis of arthritis of the DIP joint of the third digit with prominent dorsal osteophyte involving base of the terminal phalanx.  The examiner noted no significant change in his disability from the Veteran's last VA examination in August 2009.  The Veteran reported intermittent pain and had a physical examination which revealed normal range of motion, a gap of less than one inch and normal strength testing in his left middle finger.  There was no ankylosis of the joint.

In April 2016, the Veteran received another VA examination for his left long finger.  The Veteran had a normal range of motion and was able to perform repetitive-use testing with three repetitions, with no additional limitation of motion of any fingers or thumb.  There was a gap of less than 1 inch between his thumb pad, and no functional loss or functional impairment of any of the fingers or thumb.  There was no tenderness or pain to palpation of the joints or soft tissues of his left hand, including his thumb and fingers.  The examiner noted the diagnosis of arthritis, and indicated that the Veteran had no significant disability due to his finger condition.  There was no ankylosis of the joint.

In August 2016, the Veteran received an additional VA examination.  He rated his pain as six out of 10 for his left middle finger.  He reported that gripping motions aggravated the pain and he had functional loss such that he avoided using his left middle finger.  The examiner noted that the Veteran's range of motion was abnormal with maximum flexion of the DIP joint at 40 degrees with pain on motion.  He was able to perform repetitive-use testing with three repetitions with no additional limitation of motion or functional loss after repetitive testing.  There was no gap between the pad of his thumb and his fingers, and no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.   There was no ankylosis of the joint. 

Based on the above findings and resolving reasonable doubt in favor of the Veteran, the Board finds that a rating of 10 percent from April 4, 2009, the date service connection was granted, for the Veteran's left long finger disability, based on painful motion, is warranted.  

Prior to October 1, 2011, while the VA examiners found that there was a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension limited by no more than 30 degrees, the examinations reflect that the Veteran experienced pain on motion.  Under 38 C.F.R. § 4.59, painful joints due to healed injury, such as the case here, are entitled to at least the minimal compensable rating for the joint.  As such, a rating of 10 percent, which is specifically contemplated by DC 5229, is warranted from April 4, 2009.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence).

Further, the Board notes that 10 percent is the highest rating for the Veteran's disability under DC 5229.  While VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see Deluca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Here, there is no evidence that the Veteran experiences ankylosis.  To the contrary, the VA examinations all reflect that the Veteran retains range of motion in his left middle fingers.  Nevertheless, even if the Veteran experienced unfavorable or favorable ankylosis under DC 5226, he would still only be entitled to a 10 percent rating.  

Similarly, from October 1, 2011, the Board also finds that a rating in excess of 10 percent for the Veteran's left long finger disability is not warranted.

Under DC 5229, a 10 percent rating is warranted for long finger limitation of motion with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  The Veteran demonstrated extension limited to 40 degrees in his left middle finger.  Further, as explained above, under DC 5226, favorable or unfavorable ankylosis of the long finger warrants only a 10 percent rating, with amputation used as consideration, and the Veteran does not demonstrate ankylosis or amputation.  

X-rays in August 2009 and July 2013 reflect a diagnosis of degenerative or traumatic arthritis in his left middle finger.  As such, the Board must also consider if a rating under DC 5003 for arthritis is warranted.  Under DC 5003, degenerative arthritis established by x-ray findings of involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent rating.  Degenerative arthritis established by x-ray findings of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent rating.  The Veteran's arthritis is limited to one minor joint-his left middle finger.  As such, the Veteran would not be entitled to a rating in excess of 10 percent under DC 5003.

For the reasons above, the criteria for an initial rating of 10 percent, but not higher, from April 4, 2009, is warranted; but an initial rating in excess of 10 percent  from October 1, 2011, is not warranted.  As the preponderance of the evidence is against any higher schedular rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peak, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the scheduler evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The discussion above reflects that the symptoms of the Veteran's left middle finger disability, specifically, pain weakness, and lack of endurance, are fully contemplated by the applicable rating criteria.  The Board notes that pain is contemplated in the rating criteria for all musculoskeletal disabilities, and it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2016); see Burton v. Shinseki, 25 Vet.  App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).  In addition, weakness and lack of endurance are contemplated in the ratings for all orthopedic disabilities.  See 38 C.F.R. §§ 4.40, 4.45.  The Board therefore need not consider whether this disability marked interference with employment or frequent hospitalization, and referral for extraschedular consideration of the left middle finger disability is not in order. 

Further, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.")  The Board will therefore not address the issue further.

Finally, in this case, the Board notes that the Veteran is employed as a police officer.  As such, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) based on the service-connected disability currently on appeal has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

Entitlement to an initial rating of 10 percent, but not higher, from April 4, 2009, for service-connected residuals of a fracture of the left middle finger is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent from October 1, 2011, for service-connected residuals of a fracture of the left middle finger is denied. 




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


